Exhibit 10.12
 
MASTER TERMINATION AGREEMENT


THIS MASTER TERMINATION AGREEMENT (this “Agreement”) is entered into effective
as of June 20, 2008 (the “Signing Date”) by and between The Trustees of Columbia
University in the City of New York, a New York corporation (“Columbia”) and
Omnimmune Corp., a Texas corporation (the “Company”).


RECITALS


WHEREAS, Columbia and Company entered into that certain License Agreement dated
as of February 1, 2005, as amended as of March 29, 2005, June 10, 2005 and
January 31, 2007 (collectively, the “License Agreement”); that certain Stock
Purchase Agreement dated as of February 1, 2005 (the “Stock Purchase
Agreement”); and, along with certain other parties thereto, that certain Amended
and Restated Stockholders Agreement dated as of February 1, 2005 (the
“Stockholders Agreement”);


WHEREAS, the Company has requested, and Columbia has agreed to the termination
of the Stock Purchase Agreement, the termination of the Stockholders Agreement,
and an amendment of the License Agreement, as amended through and including the
Third Amendment thereto (the “License Agreement”), in accordance with that
certain Fourth Amendment to the License Agreement, a copy of which is attached
hereto and marked as Exhibit “A” (the “Fourth Amendment”), and certain waivers
of possible defaults that could be claimed in connection with the Performance
Obligations (as defined below); and


WHEREAS, in connection with the foregoing transactions Columbia desires to
transfer to Company and Company desires to accept such transfer of the entirety
of Company’s common stock held by Columbia, whereupon Columbia shall have no
further equity interest or claim to any such equity in Company.


AGREEMENTS


NOW, THEREFORE, in consideration of the mutual covenants set forth herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereby agree as follows:


1. Termination of Stock Purchase Agreement.  Effective upon the Effective Date
(as defined below) and without further action on the part of the Company or
Columbia, the Stock Purchase Agreement shall be terminated and of no further
force and effect, and no party thereto shall have any further obligations
whatsoever thereunder to any other party.
 
2. Termination of Stockholders Agreement.  Pursuant to the Termination Agreement
(Stockholders Agreement) among each of the parties to the Stockholders
Agreement, a copy of which is attached hereto and marked as Exhibit “B” (the
“Termination Agreement (Stockholders Agreement)”), dated as of the 31st day of
May 2008 (the “Effective Date”), each of the parties to the Stockholders
Agreement, including Columbia and the Company (which have executed the
Termination Agreement (Stockholders Agreement)  on the date hereof), shall (a)
release each of the other parties to the Stockholders Agreement from his or its
respective rights, restrictions and obligations set forth in the Stockholders
Agreement as and to the extent any and all such rights, restrictions and
obligations may run in favor of or otherwise benefit of such party; and (b)
consent and agree to the termination of the Stockholders Agreement upon the
Effective Date, without further action on the part of any such party, and that,
upon such date, the Stockholders Agreement shall be terminated and of no further
force and effect, and no party thereto shall have any further obligations
whatsoever thereunder to any other party.  Effective as of the date of this
Agreement and as of immediately prior to the Effective Date, the Company
represents and warrants to, and covenants and agrees with, Columbia that there
are, and will not be, any parties to the Stockholders Agreement, other than the
persons and entities listed as parties to the Termination Agreement
(Stockholders Agreement), and that no other person or entity has any rights in
respect of the termination of the Stockholders Agreement and the other matters
provided for in the Termination Agreement (Stockholders Agreement).
 
3. Conveyance of Shares of Common Stock.  Effective as of the Signing Date,
Columbia hereby sells, assigns and transfers to Company, without representation
or warranty, any and all right, title and interest of Columbia in and to 424,100
shares of Company common stock that Company had agreed to, but did not, issue to
Columbia, and all of the shares of Company common stock represented by Share
Certificates nos. C-29 and C-40 (the “Columbia Certificates”), representing in
the aggregate 572,580 shares of Company common stock (without taking into
account any split of Company’s shares of common stock)(collectively, the
“Columbia Shares”).  Company hereby accepts all such sales, assignments and
transfers of the Columbia Shares described in this Section 3 as of the Signing
Date.  Following such transactions, Columbia shall have no further claim
whatsoever to any shares of Company’s common stock or any other right to equity
therein, including, without limitation, the Columbia Shares. As soon as
reasonably practicable following the Signing Date, Columbia shall deliver to
Company the Columbia Certificates, duly endorsed or accompanied by a stock power
duly executed on behalf of Columbia, effecting the sale, assignment and transfer
of the Columbia Shares to Company, without representation or warranty.
 
1

--------------------------------------------------------------------------------


 
4. Possible Defaults.  Without making any admission whatsoever as to whether it
may have failed to satisfy its obligations thereunder, Company acknowledges its
performance obligations under the following Sections of the Stock Purchase
Agreement and License Agreement, respectively, solely as they relate to the
matters specified below with respect to each such Section (collectively, the
“Performance Obligations”):
 
(a)  
Stock Purchase Agreement–

 
(i)  
Section 2.2(a):  Relating to Company’s obligation to notify Columbia of certain
amendments to its Articles of Incorporation; and

 
(ii)  
Sections 6.1 & 6.2:  Relating to Company’s obligations in connection with the
exercise by Columbia of its preemptive rights (together, the obligations
referred to in clause (a)(i) above and this clause (a)(ii) shall be referred to
as the “Stock Purchase Performance Obligations”); and

 
(b)  
License Agreement–

 
(i)  
Section 6(a)(i):  Relating to certain required expenditures for research and
development;

 
(ii)  
Section 6(a)(ii):  Relating to certain minimum funding requirements;

 
(iii)  
Section 6(a)(iv)(a):  Relating to the timing of certain FDA filings;

 
(iv)  
Section 6(a)(v)(a):  Relating to the timing of certain animal studies;

 
(v)  
Section 16(a)(i):  Relating to Company’s obligation to pay fully and promptly
amounts due under Section 3, 4 or 7; and

 
(vi)  
Section 16(a)(iii):  Relating to certain defaults created under the License
Agreement by virtue of acts or omissions relating to the Stock Purchase
Performance Obligations under the Stock Purchase Agreement (together, the
obligations referred to in clauses (b)(i) through (v) above and this clause
(b)(vi) shall be referred to as the “License Performance Obligations”).

 
Columbia hereby (a) waives (i) any and all defaults that may have occurred on
account of any act or omission on the part of Company in connection with (1) the
Stock Purchase Performance  Obligations through the Effective Date and (2) the
License PerformanceObligations through the Signing Date, and (ii) any and all
rights of enforcement Columbia may have in connection therewith, to include its
options described under Sections 6(b), (c) and (d) of the License Agreement; and
(b) confirms that the License Agreement, as amended by the Fourth Amendment, is
and remains in full force and effect.  The Company represents and warrants to,
and covenants and agrees with, Columbia that the Company has not, and will not
have, breached any of its obligations under (x) the License Agreement effective
as of the Signing Date as of immediately prior to the Signing Date, or (y)
the  Stock Purchase Agreement and Stockholders Agreement effective as of the
Effective Date and as of immediately prior to the Effective Date; provided that
such representations, warranties, covenants and agreements do not, and will not,
apply to the Performance Obligations.
 
5. Intentionally Omitted.
 
6. Governing Law; Jurisdiction.  This Agreement shall be construed under and
governed by the law of New York, excluding any choice of law provisions which
would direct the application of any other state’s laws.  The parties agree that
any and all claims arising under this Agreement or relating thereto shall be
heard and determined exclusively in the United States District Court for the
Southern District of New York or in the courts of the State of New York located
in the City and County of New York, and the parties agree to submit themselves
to the personal jurisdiction of those courts and not to raise any objection to
venue being had in those courts.
 
7. Entire Agreement.  This Agreement shall constitute the entire agreement
between the parties with respect to the subject matter hereof and supersede all
prior or contemporaneous agreements and understandings among the parties with
respect thereto.  The foregoing is without limitation as to the effect of the
Fourth Amendment and the Termination Agreement (Stockholders Agreement).  No
addition to or modification of any provision of this Agreement shall be binding
upon any party hereto unless made in writing and signed by all parties hereto.
 
8. Counterparts.  This Agreement may be executed and delivered in one or more
counterparts, and by the different parties hereto in separate counterparts, each
of which when executed and delivered shall be deemed to be an original but all
of which taken together shall constitute one and the same agreement.  Delivery
of an executed counterpart of a signature page to this Agreement by facsimile or
by electronic mail shall be effective as delivery of a manually executed
counterpart hereof.
 
9. Binding Agreement; Third-Party Beneficiaries.  This Agreement shall be
binding upon, and inure to the benefit of each of the parties and their
respective successors and assigns; provided that this Agreement may not be
assigned by either party other than to a successor by operation of law.  There
are no third-party beneficiaries of or with respect to this Agreement or any
rights granted herein.
 
10. Severability.  If any portion of this Agreement or application thereof is
held invalid, the invalidity shall not affect other provisions of this Agreement
that can be given effect without the invalid provision or application and, to
this end, the provisions of this Agreement are declared to be severable.


[Remainder of this page intentionally left blank.]
 
2

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties have caused this Agreement to be executed as of
the date first written above.
 


 

    Columbia         The Trustees of Columbia University in the City of New
York, a New York corporation           /s/ Orin
Herskowitz                                    Authorized Officer          
COMPANY           OMNIMMUNE CORP., a Texas corporation        
By: 
/s/ Harris A. Lichtenstein                           Name: Harris A.
Lichtenstein     Title: Chief Executive Officer

 
 




 
 


 


 




 
     
     
 
 
 
 
 
 
 
3

--------------------------------------------------------------------------------


 
EXHIBIT A


FOURTH AMENDMENT
TO
LICENSE AGREEMENT


THIS FOURTH AMENDMENT TO THE LICENSE AGREEMENT (the “Amendment”), is entered
into as of the ___ day of June 2008 and made effective as of the Signing Date
(for purposes of this Amendment, such term shall have the meaning set forth in
that certain Master Termination Agreement of even date herewith among the
parties hereto (the “Master Termination Agreement”), by and between The Trustees
of Columbia University in the City of New York, a New York corporation
(“Columbia”), and Omnimmune Corp., a Texas corporation (the “Company”)
(together, Columbia and Company shall be referred to as the “Parties”).  For
purposes of this Amendment, the phrase “License Agreement” shall mean that
certain License Agreement entered into by and between the Columbia and Company
as of the 1st day of February 2005, as amended March 29, 2005; June 10, 2005 and
January 31, 2007; and unless otherwise defined herein, capitalized terms and
phrases shall have the meaning ascribed thereto in the License Agreement.


WHEREAS, the Company has requested, and Columbia has agreed, to amend the
License Agreement upon the terms and conditions set forth in this Amendment;


NOW THEREFORE, for good and valuable consideration, including, without
limitation, the promises and the mutual covenants contained herein, the Parties
agree as follows:


Section 1.  Amendments.  Effective upon the Signing Date, the License Agreement
is hereby amended as follows:


(a)  
Section 1, entitled “Definitions,” shall be amended by deleting in its entirety
Subsection 1a., thereof entitled “Affiliate,” and in lieu thereof, the following
new section shall be added:



a. “Affiliate” means, with respect to any person or entity, a person or entity
that directly or indirectly controls, is controlled by or is under common
control with such person or entity.  For purposes of this definition, “control”
shall mean beneficial ownership (direct or indirect) of more than 50% of the
outstanding voting stock or other voting rights entitled to elect directors (or
in the case of an entity that is not a corporation the election or appointment
of the management thereof).
 
(b)  
Section 3, entitled “Royalties and Payments,” shall be amended as follows:



a. In consideration of the license granted under Section 2.a of this Agreement,
the Company shall pay to Columbia:


(i)  
a reimbursement in the amount of $25,000 for past patent expenses, upon the
initial $1,000,000 of sales of Licensed Products by Company, its successors or
Sublicensees or any of their respective Affiliates (or any combination thereof);



(ii)  
a running royalty, to be determined on a Territory (as defined below) by
Territory basis, equal to the greater of either 1% or the Pass-Thru Multiple (as
defined below) of Net Sales of all Licensed Products that involve use of
Licensed Material or Licensed Information but are not covered by a Claim of a
Licensed Patent (the “Non-Patented Products”) for a term of ten (10) years from
the date of the First Sale of each Non-Patented Product; provided, however, that
in no event shall the running royalty under this Subsection (ii) exceed 2%; and



(iii)  
 a running royalty, to be determined on a Territory by Territory basis, equal to
the greatest of (1) 2%, (2) the Pass-Thru Multiple, if applicable, or (3) the
Transaction Multiple (as defined below), if applicable, of Net Sales of all
Licensed Products covered by a Claim of a Licensed Patent licensed hereunder to
the Company (the “Patented Products”), for a period of ten (10) years from the
date of First Sale of each new Patented Product in a Territory or the last to
expire Licensed Patent in such Territory, whichever is longer; provided,
however, that in no event shall the running royalty under this Subsection (iii)
exceed 4%.



(a)  
Definitions.  For purposes of this Section 3.a, the following term and phrases
shall have the meaning ascribed thereto:

 
4

--------------------------------------------------------------------------------


 
(1)  
“Acquisition” shall mean the initial consummation of any of the following,
effected, directly or indirectly, in one or more transactions:  (x) any sale,
lease, license or other transfer or disposition of all or a majority of the
business or assets of the Company, including, without limitation, by means of
any revenue sharing, participation or other arrangement that confers all or a
majority of the benefits and economic indicia of ownership of such business or
assets; or (y) any merger, consolidation, conversion, other business
combination, share exchange, sale or other transfer or disposition of shares,
spin-off, spin-out, contractual transfer of control or voting power,
reorganization, recapitalization or other transaction or transactions involving
the Company, if after giving effect to any such transaction or transactions
described in this clause (y) the holders of record or beneficial owners of the
voting shares of, or other voting interests in, the Company prior to the first
such transaction no longer hold or own beneficially (in substantially the same
percentages) a majority of the voting shares of, or other voting interests in,
the Company (a “Control Shift”); provided that neither issuances by the Company
of its capital stock (whether as an original issuance or from treasury shares)
to investors, solely for bona fide equity financing purposes nor any Control
Shift that may occur solely by means of (aa) the private placement of up to
3,200,000 Units (as such term is defined in the PAA (as defined below) conducted
pursuant to that certain Placement  Agency Agreement, dated June 20, 2008,
between the Company and New Castle Financial Services, LLC, as such agreement is
in effect on the date hereof, and/or (bb) the merger of the Company into a
wholly-owned subsidiary Roughneck Supplies, Inc. (the “Merger Sub”), pursuant to
a Merger Agreement between the Company and Roughneck Supplies, Inc. (or any
successor thereof) and the Merger Sub., substantially upon the terms disclosed
in the draft Confidential Private Placement Memorandum with respect to the sale
of  up to $8 million of units, furnished to Columbia on the date hereof, shall,
in and of themselves, be deemed to be an Acquisition. Without limitation as to
Section 20, the term “Company,” as used in this definition, shall include any
Successor Issuer.

 
(2)  
“Acquisition Pass-Thru Multiple” shall mean the Pass- Thru Multiple required to
be paid by Company in respect of Net Sales under any sublicense between Company
and any person or entity that is or becomes an Acquiring Sublicensee (as defined
below), whether or not such sublicense remains in effect following an
Acquisition.

 
(3)  
“Acquiring Sublicensee” shall mean, any Sublicensee (including any Affiliate of
any Sublicensee) that has entered into any Acquisition transaction.

 
(4)  
“Pass-Thru Multiple” shall mean the product of the Pass-Thru Percentage (as
defined below) multiplied by the royalty rate required to be paid by any
Sublicensee to Company on account of Net Sales of, in the case of Section
3.a(ii) above, Non-Patented Licensed Products or, in the case of Section
3.a(iii) above, Patented Products, as the case may be; and

 
(5)  
“Pass-Thru Percentage” shall mean that percentage rate as may be applicable
under Section 3.b below, for either sublicensed therapeutics or sublicensed
diagnostics and in effect from time to time thereunder.

 
Example:  if prior to the first animal efficacy study Company were to sublicense
a Patented Product to a pharmaceutical company in exchange for a $1,000,000
upfront license fee and a 15% sublicense royalty on Net Sales, then, in the
absence of an Acquisition, Company would owe Columbia the following amounts:
 
A sublicense fee on Sublicense Revenue equal to 22.5% of $1,000,000
 
A running royalty of the greater of 2% of Net Sales or 3.375% (22.5% x 15%) of
Net Sales.
 
The foregoing example is provided solely for illustration purposes.
 
 
(6)  
 “Successor Issuer” shall mean any issuer of securities issued to holders of the
voting shares of, or other voting interests in, the Company directly or
indirectly in consideration for such shares of, or interests in, the Company.



5

--------------------------------------------------------------------------------


 
(7)  
“Territory” shall mean any defined area under the jurisdiction or considered to
be the possession of a recognized government (e.g., the area described as the
United States of America).



 
(8)  
“Transaction Multiple” shall mean the greater of either:



 
a.  
the Acquisition Pass-Thru Multiple; or



 
b.  
in the case of an Acquisition other than by an Acquiring Sublicensee, three
percent (3%) of Net Sales of Patented Products sold for therapeutic purposes
(whether or not such products are also sold for diagnostic purposes); provided,
however, that in the case where the Acquisition occurs at a point in time where
the Pass-Thru Percentage of 12.5% is applicable, then in such case, three
percent (3%) shall be reduced to two and one-half percent (2.5%)).



 
(b)  
If more than one Licensed Patent covers a Licensed Product, no additional
royalties will be paid by Company than if the Licensed Product is covered by one
Licensed Patent.



(c)  
If, after review at any stage of prosecution, Company and Columbia amend this
Agreement in writing that all claims issued or pending either do not cover a
Licensed Product, or are deemed unpatentable, then the royalty to Columbia under
Section 3a(ii) hereof shall be reduced to one percent (1%) of Net Sales on such
Licensed Product.  Notwithstanding the foregoing, if a patent subsequently
issues from such applications, then the royalty due to Columbia shall return to
the original two percent (2%) of Net Sales on such Licensed Product, beginning
on the date of such issue.



b.           For the avoidance of doubt with respect to the royalties to be paid
by Licensee under Sections 3a(ii) and (iii) of this Agreement, if Licensee
owes  running royalties under either such Section with respect to Net Sales by a
Sublicensee and Net Sales by Licensee itself, Licensee owes the royalties at the
same “greatest of” running royalty rate on all such sales (prior to giving
effect to Section 3c), notwithstanding that the definitions of “Pass-Through
Multiple” and “Transaction Multiple” (and any underlying definitions) are
defined on the basis of Sublicensee or Licensee transactions.  In addition, on
all other gross revenues to the extent included in Sublicense Revenue as defined
above in Section 1q (other than royalties on Net Sales), fees, payments and
consideration, or any part thereof, received by Company from Sublicensee as full
or partial consideration for the grant of any sublicense by Company pursuant to
Section 2.b, the Company shall pay to Columbia a percentage of Sublicense
Revenue received by the Company and/or its Affiliates from its Sublicensees
according to the following schedule:
 


From sublicensed therapeutics:


22.5% with respect to a sublicense entered into before the first animal efficacy
study of the Licensed Products;


17.5% with respect to a sublicense entered into after first animal efficacy
study of the Licensed Products; or


12.5% with respect to a sublicense entered into after first human clinical trial
of the Licensed Products;


From sublicensed diagnostics:


17.5% with respect to a sublicense entered into before diagnostic clinical trial
of the Licensed Products; or
 


12.5% with respect to a sublicense entered into after diagnostic clinical trial
of the Licensed Products.


For the avoidance of doubt, in the event any Sublicense Revenue derives from a
Licensed Product sold for both diagnostic and therapeutic purposes, then such
product shall be deemed to be both a sublicensed therapeutic and a sublicensed
diagnostic, and the Company shall pay Columbia with respect to all Sublicense
Revenue derived from such Licensed Product the greater of the two otherwise
applicable percentages in this Section 3.b with respect to diagnostics and
therapeutics.


6

--------------------------------------------------------------------------------


 
c.           Notwithstanding any provision of this Agreement to the contrary,
the amount of any running royalties in excess of 1% payable by Company under
Section 3.a(ii) in  respect of Net Sales of any Licensed Product shall be
reduced by fifty percent (50%) of any running royalty payments made by the
Company to third parties in respect of know how or other proprietary rights or
information involved in the use of such Licensed Product, and the amount of any
running royalties in excess of 2% payable by Company under Section 3.a(iii) in
respect of Net Sales of any Licensed Product shall be reduced, in any Territory,
by fifty percent (50%) of any running royalty payments made by Company to third
parties in respect of Claims covering such Licensed Product in such Territory,
but only if and to the extent that such know how or other proprietary rights or
information or patent rights, as applicable, are licensed after the Signing Date
from such third parties by Company and are necessary to make, use, offer for
sale, sell or import such Licensed Product (but excluding, without limitation,
any third-party licenses related to packaging or similar uses).
 
d.           Minimum Annual Royalties -  Company shall pay to Columbia minimum
royalties for sales of Licensed Products  according to the following schedule,
all of which payments shall be credited towards and offset against royalties and
payments due with respect to  Sublicense Revenue before any such payments are
due to Columbia:


 
(i)
$37,500 on each anniversary after the First Sale of the first Licensed Product
based on diagnostic purpose; and



 
(ii)
$112,500,000 on each anniversary after the First Sale of the first Licensed
Product based on therapeutic purpose.



 
(iii)
For the avoidance of doubt, in the event a product is sold for both diagnostic
purposes and therapeutic purposes, then both the payments under Sections 3.d(i)
and 3.d(ii) are due.



e.           Licensed Product(s) Derived From More Than One Licensed Patent - If
a Licensed Product is derived from more than one Licensed Patent and/or uses
more than one Licensed Material, Company is obligated to pay only one royalty to
Columbia, the highest royalty applicable.


f.           License Maintenance Fees - Company shall pay annual license
maintenance fees according to the schedule below:


$52,500 on or before May 1, 2009;


$75,000 on or before May 1, 2010; and


$60,000 each first of May thereafter.


The foregoing maintenance fees shall be due and payable until Company pays
Columbia the minimum royalties under Section 3.d(i) and 3.d(ii) hereof on an
annual basis.


g.           Milestone Payment.  Upon and coincident with the date on which a
New Drug Application (“NDA”) for a Licensed Product is granted by the FDA (as
such process is contemplated in Section 505 of the Federal Food, Drug & Cosmetic
Act) or a similar approval is granted for a Licensed Product in any Territory in
which a Licensed Product is covered by a Claim of a Licensed Patent, Company
shall pay Columbia the amount of $500,000.




(b)           Section 6, entitled “Best Efforts,” shall be amended as follows:


(1)  
Subsection 6(a)(i) shall be amended by deleting the date “February 1, 2008,” and
in lieu thereof adding the date “September 1, 2009”;



(2)  
Subsection 6(a)(ii) shall be amended by deleting the date “February 1, 2007,”
and in lieu thereof adding the date “September 1, 2009”;



(3)  
Subsection 6(a)(iii) shall be amended by deleting the date “February 1, 2010,”
and in lieu thereof adding the date “August 1, 2010”;



(4)  
Subsection 6(a)(iv)(a) shall be amended by deleting the date “February 1, 2008,”
and in lieu thereof adding the date “September 1, 2009”;



(5)  
Subsection 6(a)(iv)(b) shall be amended by deleting the date “February 1, 2010,”
and in lieu thereof adding the date “February 1, 2011”;



7

--------------------------------------------------------------------------------


 
(6)  
Subsection 6(a)(iv)(c) shall be amended by deleting the date “February 1, 2011,”
and in lieu thereof adding the date “February 1, 2012”;



(7)  
Subsection 6(a)(v)(a) shall be amended by deleting the dates “February 1, 2008”
and “February 1, 2010,” and in lieu thereof adding the dates “February 1, 2011”
and February 1, 2012,” respectively;



(8)  
Subsection 6(a)(v)(b) shall be amended by deleting the date “February 1, 2010,”
and in lieu thereof adding the date “February 1, 2012”;



(9)  
Subsection 6(a)(v)(c) shall be amended by deleting the date “February 1, 2011,”
and in lieu thereof adding the date “February 1, 2014”; and



(10)  
Subsection 6(a)(v)(d) shall be amended by deleting the date “February 1, 2013,”
and in lieu thereof adding the date “February 1, 2016”; and



(d)  
Section 16, entitled “Breach and Cure” shall be amended to delete therefrom in
its entirety Subsection 16(a)(iii).



(e)  
Section 17, entitled “Term of Agreement,” shall be amended to delete therefrom
in its entirety Subsection 17(a) and, in lieu thereof, the following new
Subsection 17(a) shall be added:



This Agreement shall be effective as of the date first recited above and shall
continue in full force and effect until its expiration or termination in
accordance with this Section 17.


Section 2.                      This Amendment shall not be effective until the
Signing Date, and shall be of no force and effect unless the Signing Date occurs
on or prior to August 1, 2008.  Each of the Parties to this Amendment
acknowledge and agree that, except as modified hereby, all of the terms and
provisions of the License Agreement shall remain in full force and effect.


 
Section 3.                      This Amendment and the License Agreement shall
constitute the entire agreement between the parties with respect to the subject
matter hereof and supersede all prior or contemporaneous agreements and
understandings among the parties with respect thereto.  The foregoing is without
limitation as to the effect of the Fourth Amendment and the Termination
Agreement (Stockholders Agreement).  No addition to or modification of any
provision of this Agreement shall be binding upon any party hereto unless made
in writing and signed by all parties hereto.
 
Section 4.                      This Amendment may be executed in any number of
counterparts, each of which shall be deemed to be an original as against any
party whose signature appears thereon, and all of which shall together
constitute one and the same instrument.  Delivery of an executed counterpart of
a signature page to this Amendment by facsimile or by electronic mail shall be
effective as delivery of a manually executed counterpart hereof.  If any portion
of this Amendment or application thereof is held invalid, the invalidity shall
not affect other provisions of this Amendment that can be given effect without
the invalid provision or application and, to this end, the provisions of this
Amendment are declared to be severable.


Section 5.                      This Amendment shall be binding upon and shall
inure to the benefit of the Parties hereto and their respective successors and
assigns in accordance with Section 20 of the License.


Section 6.                      Should a conflict arise or otherwise exist
between the terms and conditions of the License Agreement and this Amendment or
any interpretation thereof, each of the Parties agree that the terms and
conditions of this Amendment shall prevail.


[Remainder of this page intentionally left blank.]
 
 
 
 
 
 

 
8

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Parties have executed this Amendment as of the date
first above written.


Columbia


The Trustees of Columbia University in the City of New York, a New York
corporation


By:                                                                
Name: ______________________________
Title: _______________________________






COMPANY


Omnimmune Corp., a Texas corporation




By:                                                                
Name: ______________________________
Title: _______________________________

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
9

--------------------------------------------------------------------------------

